 Case 1:18-cv-06848-ARR-PK Document 1 Filed 12/02/18 Page 1 of 4 PageID #: 1



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK


 HELAYNE SEIDMAN,

                                Plaintiff,                    Docket No. 2:18-cv-6848

        - against -                                           JURY TRIAL DEMANDED

 HALLMARK ABSTRACT SERVICE, LLC

                                Defendant.


                                         COMPLAINT

       Plaintiff Helayne Seidman (“Seidman” or “Plaintiff”) by and through her undersigned

counsel, as and for her Complaint against Defendant Hallmark Abstract Service, LLC

(“Hallmark” or “Defendant”) hereby alleges as follows:

                                 NATURE OF THE ACTION

       1.      This is an action for copyright infringement under Section 501 of the Copyright

Act. This action arises out of Defendant’s unauthorized reproduction and public display of a

copyrighted photograph of the Carnegie Deli, owned and registered by Seidman, a New York

based professional photographer. Accordingly, Seidman seeks monetary relief under the

Copyright Act of the United States, as amended, 17 U.S.C. § 101 et seq.

                                JURISDICTION AND VENUE

       2.      This claim arises under the Copyright Act, 17 U.S.C. § 101 et seq., and this Court

has subject matter jurisdiction over this action pursuant to 28 U.S.C. §§ 1331 and 1338(a).

       3.      This Court has personal jurisdiction over Defendant because Defendant resides in

and/or transacts business in New York.

       4.      Venue is proper in this District pursuant to 28 U.S.C. § 1391(b).
 Case 1:18-cv-06848-ARR-PK Document 1 Filed 12/02/18 Page 2 of 4 PageID #: 2



                                             PARTIES

       5.        Seidman is a professional photographer in the business of licensing her

photographs to online and print media for a fee having a usual place of business at 16 St. Marks

Place, Apt. 4B, New York, NY 10003.

       6.        Upon information and belief, Hallmark is a domestic limited liability company

duly organized and existing under the laws of the State of New York, with a place of business

131 Jericho Tpke., Suite 205, Jericho, NY 11753. Upon information and belief Hallmark is

registered with the New York Department of State Division of Corporations to do business in the

State of New York. At all times material, hereto, Hallmark has owned and operated a website at

the URL: www.hallmarkabstractllc.com (the “Website”).

                                    STATEMENT OF FACTS

       A.        Background and Plaintiff’s Ownership of the Photograph

       7.        Seidman photographed the Carnegie Deli (the “Photograph”). A true and correct

copy of the Photograph is attached hereto as Exhibit A.

       8.        Seidman is the author of the Photograph and has at all times been the sole owner

of all right, title and interest in and to the Photograph, including the copyright thereto.

       9.        The Photograph was registered with the United States Copyright Office and was

given registration number VA 2-079-554 and titled “Seidman_ Carnegie Deli 3_31_2014.jpg.”

See Exhibit B.

       B.        Defendant’s Infringing Activities

       10.       On or about December 22, 2016, Hallmark ran an article on the Website titled

Carnegie Deli Closing! Are New York’s Jewish Delis An Endangered Species? See URL

https://www.hallmarkabstractllc.com/carnegie-deli-closing-are-new-yorks-jewish-delis-an-
 Case 1:18-cv-06848-ARR-PK Document 1 Filed 12/02/18 Page 3 of 4 PageID #: 3



endangered-species/. The article prominently featured the Photograph. A screenshot of the

Photograph on the article is attached hereto as Exhibit C.

          11.   Hallmark did not license the Photograph from Plaintiff for its article, nor did

Hallmark have Plaintiff’s permission or consent to publish the Photograph on its Website.

                                CLAIM FOR RELIEF
                     (COPYRIGHT INFRINGEMENT AGAINST DEFENDANT)
                                (17 U.S.C. §§ 106, 501)

          12.   Plaintiff incorporates by reference each and every allegation contained in

Paragraphs 1-11 above.

          13.   Hallmark infringed Plaintiff’s copyright in the Photograph by reproducing and

publicly displaying the Photograph on the Website. Hallmark is not, and has never been, licensed

or otherwise authorized to reproduce, publically display, distribute and/or use the Photograph.

          14.   The acts of Defendant complained of herein constitute infringement of Plaintiff’s

copyright and exclusive rights under copyright in violation of Sections 106 and 501 of the

Copyright Act, 17 U.S.C. §§ 106 and 501.

          15.   Upon information and belief, the foregoing acts of infringement by Defendant

have been willful, intentional, and purposeful, in disregard of and indifference to Plaintiff’s

rights.

          16.   As a direct and proximate cause of the infringement by the Defendant of

Plaintiff’s copyright and exclusive rights under copyright, Plaintiff is entitled to damages and

Defendant’s profits pursuant to 17 U.S.C. § 504(b) for the infringement.

                                     PRAYER FOR RELIEF

          WHEREFORE, Plaintiff respectfully requests judgment as follows:
 Case 1:18-cv-06848-ARR-PK Document 1 Filed 12/02/18 Page 4 of 4 PageID #: 4



       1.     That Defendant Hallmark be adjudged to have infringed upon Plaintiff’s

              copyrights in the Photograph in violation of 17 U.S.C §§ 106 and 501;

       2.     That Plaintiff be awarded Plaintiff’s actual damages and Defendant’s profits,

              gains or advantages of any kind attributable to Defendant’s infringement of

              Plaintiff’s Photograph;

       3.     That Defendant be required to account for all profits, income, receipts, or other

              benefits derived by Defendant as a result of its unlawful conduct;

       4.     That Plaintiff be awarded punitive damages for copyright infringement;

       5.     That Plaintiff be awarded attorney’s fees and costs;

       6.     That Plaintiff be awarded pre-judgment interest; and

       7.     Such other and further relief as the Court may deem just and proper.

                                 DEMAND FOR JURY TRIAL

       Plaintiff hereby demands a trial by jury on all issues so triable in accordance with Federal

Rule of Civil Procedure 38(b).

Dated: Valley Stream, New York
       December 2, 2018
                                                            LIEBOWITZ LAW FIRM, PLLC
                                                            By: /s/Richard Liebowitz
                                                            Richard Liebowitz
                                                            11 Sunrise Plaza, Suite 305
                                                            Valley Stream, New York 11580
                                                            Tel: (516) 233-1660
                                                            RL@LiebowitzLawFirm.com

                                                         Attorneys for Plaintiff Helyane Seidman
